Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16, 21-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (WO 2019/032882; hereinafter Deenoo) in view of Bharadia et al. (US 2016/0226653; hereinafter Bharadia).  
Regarding claim 1, Deenoo shows a user equipment for full-duplex communication, comprising: a transceiver; a memory; and a processor communicatively coupled to the transceiver and the memory, wherein the processor and the memory are configured to: (Figures 1A, 1B, and 1C; Par. 0031 and 0040; noted an example wireless transmit/receive unit (WTRU), that includes a processor, a transceiver, a transmit/receive element, and memory. The WTRU 102 may include a full duplex radio for which transmission and reception may be concurrent and/or simultaneous).  
receive via the transceiver an uplink transmission transmitted by the user equipment; (Figure 1A shows base station receiving uplink transmission transmitted by the user equipment and par. 19-27; noted the base stations 114a and 114b may be a base transceiver station that may be configured to transmit downlink signals and/or receive uplink wireless signals.  The base stations 114a and 114b may communicate with one or more of the WTRUs.) and;
transmit via the transceiver a beam failure indication to a base station via an uplink channel of an uplink beam when the user equipment is able to communicate with the base station via the uplink beam (Figure 6; Par. 0096 and 0103; noted user equipment, WTRU, may transmit a beam failure indication using a physical uplink control channel (PUCCH). The uplink beam set may be configured to carry a supplementary PUCCH channel, and may be referred to as an UL PUCCH beam set.),
wherein the beam failure indication identifies a beam failure for the full-duplex communication (Figures 1C and 6; Par. 0040; noted user equipment, WTRU, may transmit a beam failure indication. The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals may be concurrent and/or simultaneous.), and 
Deenoo shows all of the elements discussed above, except it does not specify that the beam failure is due to interference from the uplink transmission.  
However, the above-mentioned claim limitations are well-established in the art as established by Bharadia.  Specifically, Bharadia shows beam failure due to interference from the uplink transmission (Par. 0007 and 0030; noted in some cases, the interference (e.g., self-interference and/or cross-talk interference) can be caused by the transmitted signal and affect the received signal.  “Self-interference” is used herein to refer to the interference experienced by a signal received at an antenna that is caused by transmissions from the same antenna.)
In view of the above, having the system of Deenoo, then given the well-established teaching of Bharadia, it would have been obvious before the effective filing date of the claimed invention to modify the system of Deenoo as taught by Bharadia, in order to provide motivation for transmitting and receiving signals via the same frequency channel, commonly referred to as full-duplex (Par. 0009 of Bharadia).
Regarding claim 2, modified Deenoo shows all of the elements except wherein the beam failure is for full-duplex transmissions with the base station.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Bharadia.  Specifically, Bharadia shows wherein the beam failure is for full-duplex transmissions with the base station (Figure 1; Par. 0045; noted full-duplex radio 10 is shown as including, in part, an RF transmitter 12, and RE receiver.)  
In view of the above, having the system of Deenoo, then given the well-established teaching of Bharadia, it would have been obvious before the effective date of the claimed invention to modify the system of Deenoo as taught by Bharadia, in order to provide motivation for transmitting and receiving signals via the same frequency channel, commonly referred to as full-duplex (Par. 0009 of Bharadia).
Regarding claim 3, modified Deenoo shows all of the elements including a beam failure indication that indicates a beam failure recovery request (Figures 2, 3, and 5; Par. 0087; noted beam recovery procedure 200 between a WTRU 201 and a gNB 20 includes a beam recovery request.) except wherein the beam failure is for full-duplex transmissions with the base station.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Bharadia.  Specifically, Bharadia shows wherein the beam failure is for full-duplex transmissions with the base station (Figure 1; Par. 0045; noted full-duplex radio 10 is shown as including, in part, an RF transmitter 12, and RE receiver.).
In view of the above, having the system of Deenoo, then given the well-established teaching of Bharadia, it would have been obvious before the effective date of the claimed invention to modify the system of Deenoo as taught by Bharadia, in order to provide motivation for transmitting and receiving signals via the same frequency channel, commonly referred to as full-duplex (Par. 0009 of Bharadia).
Regarding claim 4, modified Deenoo shows all of the elements including the interference from the uplink transmission comprises self-interference by the user equipment measured via the second antenna panel from an interference measurement resource (IMR) configured in a radio resource control (RRC) radio link monitoring reference signal (RLM-RS) configuration for beam failure detection (Deenoo: Par. 0094; noted the WTRU may be configured with one or more additional configurable filters per-beam of the beam level measurements output from the L 1 filter (e.g., for the purpose of reporting beam measurement results in radio resource control (RRC) measurement reports). The WTRU may consider the beams within the RRM measurement beam set associated with the serving cell (e.g., for the purpose of beam recovery). The WTRU may be configured to detect, measure and/or report the RRM measurement beam set based on synchronization signal (SS) Block configuration and/or CSI-RS configuration.) 
Modified Deenoo does not specifically show a first antenna panel and a second antenna panel, wherein: the processor and the memory are further configured to use the first antenna panel to transmit the uplink beam; the processor and the memory are further configured to use the second antenna panel to receive a downlink beam.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Bharadia.  Specifically, Bharadia shows a first antenna panel and a second antenna panel (Figure 11 and 12; Par. 0136-0137; noted the first antenna 1110_1 and second antenna is 1110_2 ), wherein:
the processor and the memory are further configured to use the first antenna panel to transmit the uplink beam (Deenoo: The transmit/receive element 122 may be configured to transmit uplink beam signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 116.);
the processor and the memory are further configured to use the second antenna panel to receive a downlink beam (Bharadia: Par. 0030; noted embodiment of the present invention relate to processing signals and, in particular, to a full-duplex signal shaping system. The system may include one or more antennas for transmitting and/or receiving signals over a plurality of wireless spectrum fragments and a signal processing layer in communication with the one or more antennas for simultaneously causing reception of the received signal and transmission of the transmitted signal. The signal processing layer may include interference cancellation components for eliminating a portion of interference from the received signal. In some cases, the interference (e.g., self-interference and/or cross-talk interference) can be caused by the transmitted signal and affect the received signal. "Self-interference" is used herein to refer to the interference experienced by a signal received at an antenna that is caused by transmissions form the same antenna).
In view of the above, having the system of Deenoo, then given the well-established teaching of Bharadia, it would have been obvious before the effective date of the claimed invention to modify the system of Deenoo as taught by Bharadia, in order to provide motivation for transmitting and receiving signals via the same frequency channel, commonly referred to as full-duplex (Par. 0009 of Bharadia).
Regarding claim 5, modified Deenoo shows wherein the IMR carries a sounding reference signal (SRS) or a demodulation reference signal (DMRS) transmitted from the uplink beam to the downlink beam (Deenoo: Par. 0100, 0121, 0125, and 0139; noted The WTRU may be configured to monitor the quality of the serving beam by directly measuring characteristics of serving PDCCH transmission (e.g., using an RS associated with the PDCCH such as a DMRS). Further, the network may detect degradation in serving beam quality based on the WTRU reporting one or more of the following: L 1/L3 RSRP associated with the serving/candidate beams, an UL acknowledgement (ACK) or negative acknowledgement (NACK), and/or a SRS transmission. Also, the configuration of the signals/channels may include UL reference signals (e.g., DMRS, SRS) which may be used for sounding and/or demodulation). 
Regarding claim 6, modified Deenoo shows wherein the beam failure indication indicates a failure for all active beams of the user equipment (Deenoo: Par. 0003; noted the WTRU may receive a Scell beam failure indication response via a control channel associated with the SpCell, wherein the Scell beam failure indication response indicates at least an SCell index and a downlink (DL) quasi co-location (QCL) reference associated with the Scell.)
Regarding claim 7, modified Deenoo shows wherein the beam failure indication indicates a failure for at least one active beam of the user equipment (Deenoo: Par. 0003; noted the WTRU may receive a Scell beam failure indication response via a control channel associated with the SpCell, wherein the Scell beam failure indication response indicates at least an Sccell index and a downlink (DL) quasi co-location (QCL) reference associated with the Scell.)
Regarding claim 8, modified Deenoo shows wherein the beam failure indication comprises an identifier of at least one failed beam (Deenoo: Par. 0003; noted the WTRU may receive a Scell beam failure indication response via a control channel associated with the SpCell, wherein the Scell beam failure indication response indicates at least an Scell index and a downlink (DL) quasi co-location (QCL) reference associated with the Scell.)
Regarding claim 9, modified Deenoo shows wherein the processor and the memory are further configured to transmit the beam failure indication to the base station via an uplink control channel (Deenoo: Figures 1B and 7; Par. 0229 and 0230; noted WTRU includes a processor and memory that may be configured to transmit to the base station gNB 706 on Scell 710 using serving beam 701. Dedicated physical uplink control channel (PUCCH) resources in the SpCell 708 may be used to indicate Scell 710 beam failure of beam 701).
Regarding claim 10, modified Deenoo shows wherein the processor and the memory are further configured to:
transmit uplink control information (UCI) including the beam failure indication or transmit a media access control - control element (MAC-CE) including the beam failure indication via a physical uplink shared channel (PUSCH) (Deenoo: Figure 1B; Par. 0096 and 0103; noted WTRU includes a processor and memory that may be configured with an uplink beam set for periodic and/or requested uplink control information (UCI) or UL signal transmissions. In an example, the uplink beam set may be configured to carry a supplementary PUCCH channel, AND may be referred to as an UL PUCCH beam set. A WTRU may transmit a candidate beam failure indication using a PUCCH associated with the serving beam. The candidate beam failure indication may include an identity of the failed candidate beam. The WTRU may multiplex the candidate beam failure indication with an uplink data transmission (e.g., on PUSCH, by "piggybacking" the candidate beam failure indication on the PUSCH transmission). The candidate beam failure indication with an uplink data (e.g., PUSCH) transmission may be scheduled or unscheduled.  Such configuration may be received in a transmission (e.g., by layer (L2)/RRC signaling or by L2 medium access control (MAC) control element (CE)) from a node in the network (e.g., gNB, TRP)).
Regarding claim 11, modified Deenoo shows wherein the processor and the memory are further configured to:
determine whether the user equipment is able to communicate with the base station via the uplink beam (Deenoo: Figures 1B and 2; Par. 0087; noted WTRU includes a processor and memory that may be configured to send via uplink beam a beam recovery request message 210 to the base station gNB 202 and the WTRU 201 may retransmit the beam recovery request message 212, for example if the WTRU determines the beam recovery request message 210 fails to communicate with base station.). 
Regarding claim 12, modified Deenoo shows wherein the processor and the memory are further configured to (Deenoo: Figure 1B; noted WTRU includes a processor and memory that may be configured to):
measure at least one downlink reference signal (Deenoo: Par. 0101; noted the beam failure detection criteria may include a measurement result of the serving downlink PDCCH below a threshold (e.g., if the reference signal received power (RSRP) or reference signal received quality (RSRQ) of a RS associated with the serving PDCCH is below a predefined threshold). The beam failure detection criteria may include a measurement result of a candidate beam above a threshold.);
measure at least one uplink reference signal (Deenoo: Par. 0139; noted the configuration of the signals/channels may include UL reference signals (e.g., DMRS, SRS) which may be used for sounding and/or demodulation.);
derive at least one quality parameter from the at least one downlink reference signal and the at least one uplink reference signal (Deenoo: Par. 101 and 102; noted the beam failure detection criteria may include a measurement result of the serving PDCCH below a threshold (e.g., if the reference signal received power (RSRP) or reference signal received quality (RSRQ) of a RS associated with the serving PDCCH is below a predefined threshold).
compare the at least one quality parameter to a threshold (Deenoo: Par. 101 and 102; noted the beam failure detection criteria may include a measurement result of the serving PDCCH below a threshold (e.g., if the reference signal received power (RSRP) or reference signal received quality (RSRQ) of a RS associated with the serving PDCCH is below a predefined threshold); and
generate the beam failure indication based on the comparison of the at least one quality parameter to the threshold (Deenoo: Figure 2; Par. 101 and 102; noted the beam failure detection criteria may include a measurement result of the serving PDCCH below a threshold (e.g., if the reference signal received power (RSRP) or reference signal received quality (RSRQ) of a RS associated with the serving PDCCH is below a predefined threshold). 
Regarding claim 13, Deenoo shows a method for full-duplex communication at a user equipment, the method comprising (Figure 1C; Par. 0040; noted the WTRU 102 may include a full duplex radio for which transmission and reception may be concurrent and/or simultaneous):
receiving an uplink transmission transmitted by the user equipment (Figure 1A shows a base station receiving uplink transmission transmitted by the user equipment and par. 19-27; noted the base stations 114a and 114b may be a base transceiver station that may be configured to transmit downlink signals and/or receive uplink wireless signals.  The base stations 114a and 114b may communicate with one or more of the WTRUs.); and
transmitting a beam failure indication to a base station via an uplink channel of an uplink beam when the user equipment is able to communicate with the base station via the uplink beam (Figure 6; Par. 0096 and 0103; noted user equipment, WTRU, may transmit a beam failure indication using a physical uplink control channel (PUCCH). The uplink beam set may be configured to carry a supplementary PUCCH channel, and may be referred to as an UL PUCCH beam set.),
wherein the beam failure indication identifies a beam failure for the full-duplex communication (Figures 1C and 6; Par. 0040; noted user equipment, WTRU, may transmit a beam failure indication. The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals may be concurrent and/or simultaneous.), and 
Deenoo shows all of the elements discussed above, except it does not specify that the beam failure is due to interference from the uplink transmission.  
However, the above-mentioned claim limitations are well-established in the art as established by Bharadia.  Specifically, Bharadia shows beam failure due to interference from the uplink transmission (Par. 0007 and 0030; noted in some cases, the interference (e.g., self-interference and/or cross-talk interference) can be caused by the transmitted signal and affect the received signal.  “Self-interference” is used herein to refer to the interference experienced by a signal received at an antenna that is caused by transmissions from the same antenna.)
In view of the above, having the system of Deenoo, then given the well-established teaching of Bharadia, it would have been obvious before the effective filing date of the claimed invention to modify the system of Deenoo as taught by Bharadia, in order to provide motivation for transmitting and receiving signals via the same frequency channel, commonly referred to as full-duplex (Par. 0009 of Bharadia).
Regarding claim 14, Deenoo a user equipment for full-duplex communication, comprising: a transceiver; a memory; and a processor communicatively coupled to the transceiver and the memory, wherein the processor and the memory are configured to (Figures 1A, 1B, and 1C; Par. 0031 and 0040; noted an example wireless transmit/receive unit (WTRU), that includes a processor, a transceiver, a transmit/receive element, and memory. The WTRU 102 may include a full duplex radio for which transmission and reception may be concurrent and/or simultaneous):
 receive via transceiver an uplink transmission transmitted by the user equipment (Figure 1A shows a base station receiving uplink transmission transmitted by the user equipment and par. 19-27; noted the base stations 114a and 114b may be a base transceiver station that may be configured to transmit downlink signals and/or receive uplink wireless signals.  The base stations 114a and 114b may communicate with one or more of the WTRUs.); and
transmit via the transceiver a beam failure indication identifying a beam failure for the full-duplex communication to a base station via a random access channel (RACH) message when the user equipment is not able to communicate with the base station via an uplink beam or when the beam failure is due to downlink quality degradation (Par. 0136; noted the WTRU may be configured to receive the beam recovery response in a random access response (RAR) message if a UL unsynchronized and/or PRACH-like channel was used for beam recovery request transmission. The WTRU may be configured to acknowledge the beam recovery response to the network (gNB) if the WTRU can successfully verify that the message was in response to its own transmission. The WTRU may indicate to the network (gNB) that the WTRU can comply with the configuration to be applied on the new serving beam after the beam recovery.);
Deenoo shows all of the elements discussed above, except it does not specify that the beam failure is due to interference from the uplink transmission.  
However, the above-mentioned claim limitations are well-established in the art as established by Bharadia.  Specifically, Bharadia shows beam failure due to interference from the uplink transmission (Par. 0007 and 0030; noted in some cases, the interference (e.g., self-interference and/or cross-talk interference) can be caused by the transmitted signal and affect the received signal.  “Self-interference” is used herein to refer to the interference experienced by a signal received at an antenna that is caused by transmissions from the same antenna.)
In view of the above, having the system of Deenoo, then given the well-established teaching of Bharadia, it would have been obvious before the effective filing date of the claimed invention to modify the system of Deenoo as taught by Bharadia, in order to provide motivation for transmitting and receiving signals via the same frequency channel, commonly referred to as full-duplex (Par. 0009 of Bharadia).
Regarding claim 15, modified Deenoo shows, wherein the beam failure indication comprises a beam failure recovery request (BFRQ) (Deenoo: Figures 2, 3, and 5; Par. 0087; noted beam recovery procedure 200 between a WTRU 201 and a gNB 20 includes a beam recovery request.); and
indicates that the beam failure is for full-duplex transmissions with the base station (Deenoo: Par. 0040; noted the WTRU 102 may include a full duplex radio for which transmission and reception may be concurrent and/or simultaneous.)
Regarding claim 16, rejected based on the same reasoning as presented in the rejection of claim 4.
Regarding claim 21, 22, and 23, these claims are rejected based on the same reasoning as presented in the rejection of claims 6, 7, and 8, respectively.
Regarding claim 24, modified Deenoo shows wherein the processor and the memory are further configured to:
identify an uplink and downlink beam pair to recover the full-duplex communication after a random access channel (RACH) procedure for beam failure recovery (Deenoo: Figure 8; Par. 0235; noted WTRU may be further configured to report Scell beam failure and/or the Scell candidate beam information may be used in an Scell supporting DL only (or UL and DL), and may be used to avoid the need to preconfigure dedicated resources for Scell beam failure recovery, thus enabling an Scell to support both UL and DL),
wherein the RACH procedure is a four-step RACH (Deenoo: Figure 9; Par. 0120, 0123, 0215, 0234, 0251 and 0252; noted the WTRU may trigger a contention based random access procedure (i.e. four-step RACH) using a common RACH resource associated with the RS.) or a two-step RACH.
Regarding claim 30,  Deenoo shows a method for full-duplex communication at a user equipment, the method comprising (Figure 1C; Par. 0040; noted the WTRU 102 may include a full duplex radio for which transmission and reception may be concurrent and/or simultaneous):
receiving an uplink transmission transmitted by the user equipment (Figure 1A shows a base station receiving uplink transmission transmitted by the user equipment and par. 19-27; noted the base stations 114a and 114b may be a base transceiver station that may be configured to transmit downlink signals and/or receive uplink wireless signals.  The base stations 114a and 114b may communicate with one or more of the WTRUs.); and
transmitting a beam failure indication identifying a beam failure for the full-duplex communication to a base station via a random access channel (RACH) message when the user equipment is not able to communicate with the base station via an uplink beam or when the beam failure is due to downlink quality degradation (Par. 0136; noted the WTRU may be configured to receive the beam recovery response in a random access response (RAR) message if a UL unsynchronized and/or PRACH-like channel was used for beam recovery request transmission. The WTRU may be configured to acknowledge the beam recovery response to the network (gNB) if the WTRU can successfully verify that the message was in response to its own transmission. The WTRU may indicate to the network (gNB) that the WTRU can comply with the configuration to be applied on the new serving beam after the beam recovery.),
Deenoo shows all of the elements discussed above, except it does not specify that the beam failure is due to interference from the uplink transmission.  
However, the above-mentioned claim limitations are well-established in the art as established by Bharadia.  Specifically, Bharadia shows beam failure due to interference from the uplink transmission (Par. 0007 and 0030; noted in some cases, the interference (e.g., self-interference and/or cross-talk interference) can be caused by the transmitted signal and affect the received signal.  “Self-interference” is used herein to refer to the interference experienced by a signal received at an antenna that is caused by transmissions from the same antenna.)
In view of the above, having the system of Deenoo, then given the well-established teaching of Bharadia, it would have been obvious before the effective filing date of the claimed invention to modify the system of Deenoo as taught by Bharadia, in order to provide motivation for transmitting and receiving signals via the same frequency channel, commonly referred to as full-duplex (Par. 0009 of Bharadia).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Bharadia and Liu et al. (US 2019/0335511; hereinafter Liu).
Regarding claim 17, modified Deenoo shows all of the elements including transmitting the first preamble as a beam failure recovery request (BFRQ) (Deeno: Par. 0197; the WTRU may initiate a RACH procedure (e.g., for reestablishment) following a beam failure. The WTRU may exclude all beams which are associated with the previous beam failure (which may be in the same cell) when selecting the beam(s) on which a RACH preamble will be transmitted.). 
Modified Deeno does not specifically show the step to select a first preamble designated for full-duplex self-interference caused beam failures from two preambles reserved for the user equipment.
However, the above-mentioned claim limitations are well-established in the art as established by Liu.  Specifically, Liu shows the step to: select a first preamble designated for full-duplex self-interference caused beam failures from two preambles reserved for the user equipment (Figure 4; 0003, 0091-0096; noted it can be learned from the foregoing formula that, when a maximum quantity of transmissions of the random access preamble on each transmit beam of the user is largest, a quantity of RACH sending attempts and a RACH sending delay also increase accordingly, thereby causing a corresponding increase in a random access delay of the user and a corresponding increase in random access processing complexity of the user.).
In view of the above, having the system of Deenoo, then given the well-established teaching of Liu, it would have been obvious before the effective filing date of the claimed invention to modify the system of Deenoo as taught by Liu, in order to provide motivation for reducing interference to a neighboring cell and improving access efficiency of all users on an entire network (Par. 0004, 0007 of Liu).
Regarding claim 18, modified Deeno shows wherein the two preambles reserved for the user equipment comprise a second preamble designated for downlink quality degradation caused beam failures (Liu: Figure 4; Par. 0092-0096; noted the maximum quantity of transmissions of the random access preamble in the second group of random-access configuration parameters is smallest in the at least two groups of random-access configuration parameters, and/or the power adjustment step for retransmission of the preamble in the second group of random-access configuration parameters is smallest in the at least two groups of random-access configuration parameters. This setting is applicable to a scenario in which the user sends the random access preamble by using a directional antenna (in other words, the quantity of transmit beams is greater than or equal to 1). In this case, as described in the foregoing analysis, because a relatively desired beamforming gain is obtained, the user equipment needs only to select, from the plurality of groups of random-access configuration parameters, a group of parameters in which a maximum quantity of transmissions of the random access preamble is smallest and/or a power adjustment step for retransmission of the preamble is smallest, to perform the sending, so as to implement successful access.).
Regarding claim 19, modified Deeno shows all of the elements including transmitting the first preamble as a beam failure recovery request (BFRQ) (Deeno: Par. 0197; the WTRU may initiate a RACH procedure (e.g., for reestablishment) following a beam failure. The WTRU may exclude all beams which are associated with the previous beam failure (which may be in the same cell) when selecting the beam(s) on which a RACH preamble will be transmitted.).  Modified Deeno does not specifically show the step to select a first set of preambles designated for a full duplex self-interference caused beam failures from two sets of preambles.
However, the above-mentioned claim limitations are well-established in the art as established by Liu.  Specifically, Liu shows the step to: select a first set of preambles designated for a full duplex self-interference caused beam failures from two sets of preambles (Figure 4; 0003, 0091-0096; noted it can be learned from the foregoing formula that, when a maximum quantity of transmissions of the random access preamble on each transmit beam of the user is largest, a quantity of RACH sending attempts and a RACH sending delay also increase accordingly, thereby causing a corresponding increase in a random access delay of the user and a corresponding increase in random access processing complexity of the user.).
In view of the above, having the system of Deenoo, then given the well-established teaching of Liu, it would have been obvious before the effective filing date of the claimed invention to modify the system of Deenoo as taught by Liu, in order to provide motivation for reducing interference to a neighboring cell and improving access efficiency of all users on an entire network (Par. 0004, 0007 of Liu).
Regarding claim 20, this claim is rejected based on the same reasoning as presented in the rejection of claim 18.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Bharadia and Jung et al. (US 2018/0235013; hereinafter Jung).
Regarding claim 25, modified Deenoo shows wherein the processor and the memory are further configured to: transmit a first RACH preamble (Deeno: Figure 7; Par. 0197, 0232; noted the random procedure may include the WTRU 704 sending a random access preamble 724.);
receive the first RACH preamble via a first receive beam of the user equipment (Deeno: Figure 7, 8, and 9; Par. 0232; noted at 728, the WTRU 704 may determine that the beam recovery was successful based on the reception of the random access response (RAR) 826.); and
select the first receive beam or the second receive beam to pair with an identified beam to form the uplink and downlink beam pair (Deeno: Figure 7; Par. 0231 and 0232; noted at 714, the WTRU 704 may be configured to select a candidate beam (e.g., beam 702 in Scell 710 using the preconfigured uplink beam PUCCH resource. The WTRU 704 may be configured to initiate beam recovery on the Scell 710 when the WTRU 704 receives a downlink beam PDCCH order 720 from the base station gNB 706.).
Modified Deeno shows all of the elements except the steps to: transmit a second RACH preamble that is a repetition of the first RACH preamble and receive the second RACH preamble via a second receive beam of the user equipment.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Jung.  Specifically, Jung shows the steps to: transmit a second RACH preamble that is a repetition of the first RACH preamble and receive the second RACH preamble via a second receive beam of the user equipment (Par. 0036; noted UE to transmit repeated preamble sequences for a given UL Tx beam so that one or more APs may receive each preamble sequence with a different set of Rx beams.).
In view of the above, having the system of Deenoo, then given the well-established teaching of Jung, it would have been obvious before the effective date of the claimed invention to modify the system of Deenoo as taught by Jung, in order to provide motivation for keeping multiple beam links synchronized with the distributed cell for flexible uplink reception point switching (Par. 0016 of Jung).
Regarding claim 26, modified Deenoo shows the steps to: determine whether the first receive beam or the second receive beam is associated with a lower cross-beam self-interference by the user equipment (Bharadia: Par. 0007 and 0030; noted in some cases, the interference (e.g., self-interference and/or cross-talk interference) can be caused by the transmitted signal and affect the received signal.  “Self-interference” is used herein to refer to the interference experienced by a signal received at an antenna that is caused by transmissions from the same antenna.).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Bharadia and Moon et al. (US 2017/0208494; hereinafter Moon).
Regarding claim 27, modified Deeno shows all of the elements except the steps to: identify a first uplink and downlink beam pair that has a lowest cross-beam reference signal received power of a plurality of candidate uplink and downlink beam pairs; and transmit an indication of the first uplink and downlink beam pair to the base station.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Moon.  Specifically, Moon shows the steps to: identify a first uplink and downlink beam pair that has a lowest cross-beam reference signal received power of a plurality of candidate uplink and downlink beam pairs; and transmit an indication of the first uplink and downlink beam pair to the base station (Figure 6; Par. 0120, 0124, 0136-0140; noted the UE may measure the channel status based on the BRS. The UE may measure the channel statuses per beam pair to generate the beam measurement information.  The UE derives the RSRP of each beam pair and identifies the RSRP of each beam pairs from smallest to largest.  Following the measurement, UE may determine whether to satisfy the reporting condition and if the reporting condition is satisfied, may report the generated cell measurement information to the 5G-NB.).
In view of the above, having the system of Deenoo, then given the well-established teaching of Moon, it would have been obvious before the effective date of the claimed invention to modify the system of Deenoo as taught by Moon, in order to provide motivation to allow a user equipment (UE) to support mobility management performed in a cell unit using beam measurement information generated based on a plurality of beam reference signals (Par. 0008, 0010 of Moon).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo in view of Bharadia, Moon and Cirik et al. (US 2019/0306765; hereinafter Cirik).
Regarding claim 28, modified Deenoo shows wherein the processor and the memory are further configured to (Deenoo: Figures 1A, 1B, and 1C; Par. 0031 and 0040; noted an example wireless transmit/receive unit (WTRU), that includes a processor, a transceiver, a transmit/receive element, and memory. The WTRU 102 may include a full duplex radio for which transmission and reception may be concurrent and/or simultaneous) transmit the indication of the first uplink and downlink beam pair (Deenoo: Figure 7, 8, and 9; Par. 0234; noted random access resources on the SpCell may be used to indicate Scell beam failure.  The WTRU may be configured (e.g., via SIB or dedicated RRC signaling) with contention based random access resources in the SpCell to implicitly indicate the Scell beam failure.).
Modified Deenoo does not specifically show transmission of the indication/information via a Msg3 in a four-step RACH procedure, a payload of a MsgA in a two-step RACH procedure, or uplink signaling.
However, the above-mentioned claim limitations are well-established in the art as established by Cirik.  Specifically, Cirik shows transmission of the indication/information via a Msg3 in a four-step RACH procedure, a payload of a MsgA in a two-step RACH procedure (Cirik: Figure 12; Par. 0132; noted a contention based random access procedure may comprise one or more Msg3 1240 transmissions. A two-step random process procedure, for example, may comprise a first transmission (e.g., MsgA)), or uplink signaling.
In view of the above, having the system of Deenoo, then given the well-established teaching of Cirik, it would have been obvious before the effective filing date of the claimed invention to modify the system of Deenoo as taught by Cirik, in order to provide motivation if a beam fails, action may be taken to recover the beam (Par. 0002 of Cirik).
Regarding claim 29, modified Deenoo shows wherein the indication of the first uplink and downlink beam pair comprises synchronization signaling block identifiers for the first uplink and downlink beam pair (Deenoo: Par. 0088, a WTRU may be configured with one or more sets ofWTRU-specific DL beams, and the beam indications used for the configuration may be based on, but are not limited to, any of the following information: a DL beam pair (BPL) index, DL beam index, beam-specific synchronization signal (SS) block configuration, and/or beam-specific CSI-RS con-figuration. Accordingly, the term "beam" as used herein may apply to, but is not limited to, the following information: BPL, beam index, SS Block index.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11140695 B1 -  relates to wireless mesh networks
US 20190200248 A1 - relates generally to wireless communications and more particularly relates to the handling of beam failure at a UE.
US 20190081753 A1 - relates generally to wireless communications and more particularly relates to reference signals for radio link monitoring.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413